Citation Nr: 0611565	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran's claims were before the Board in February 2004 
at which time entitlement to service connection for tinea 
pedis and diabetes mellitus were granted.  

The remaining issue of entitlement to service connection for 
PTSD was remanded to the RO for further development.  The 
development was completed and the appeal has been returned to 
the Board for further appellate review.  Pursuant to 38 
C.F.R. § 20.700 (2005), a hearing on appeal will be granted 
to a veteran who requests a hearing and is willing to appear 
in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  

According to the records on file, on April 16, 2003, the 
appellant submitted a substantive appeal (VA Form 9) 
requesting a BVA hearing at the local VA office.  The 
following day, on April 17, 2003, the veteran submitted 
another VA Form 9, but this time, the box for the selection 
of a BVA hearing at a local VA office was covered with 
correction fluid (white out), and the box expressing a desire 
to have a BVA hearing in Washington, DC was checked.  

On December 29, 2005, the veteran was sent a letter by BVA 
asking him to clarify his request for a personal hearing.  In 
January 2006, the veteran reply with a copy of the 
notification letter in which he clearly expressed his desire 
to have a videoconference hearing before a Veterans Law 
Judge.   

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claims, 
including affording him the opportunity to appear at a 
personal hearing, if he so desires.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

The RO should schedule the veteran for a 
videoconference hearing before a BVA 
Veterans Law Judge.  This hearing is to 
be scheduled in accordance with 
applicable law and regulations.  All 
communications with the veteran regarding 
the scheduling of the hearing should be 
documented in the claims folder. The RO 
should notify him of the date and time of 
the hearing pursuant to 38 C.F.R. § 
20.704(b) (2005).  

After the hearing is conducted, the claims file should be 
returned to the Board in accordance with current appellate 
procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





